Case 5:15-cv-00060-CEM-PRL Document 32 Filed 07/02/20 Page 1 of 9 PageID 215




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

UNITED STATES OF AMERICA,
ROBERT GREEN and EMILY MOORE,
ex relator

       Plaintiffs,

v.                                                            Case No: 5:15-cv-60-Oc-CEMPRL

THI TRAN,

       Defendant.


                                             ORDER

       This False Claims Act (“FCA”) case comes before the Court post-settlement for

consideration of Defendant’s motion to compel (Doc. 29), to which Plaintiffs have responded

(Doc. 30). Defendant moves to compel an unredacted copy of Plaintiffs’ retainer fee agreement

and argues that the document is relevant to the resolution of Plaintiffs’ currently pending motion

for attorney’s fees. For the reasons explained below, Defendant’s motion is due to be denied.

       I.      Background

       As qui tam Plaintiffs, Robert Green and Emily Moore brought this action on behalf of the

United States and on their own behalf under 31 U.S.C. § 3130 and against Thi Tran, a

dermatologist. The qui tam Plaintiffs, or Relators, brought claims arising out of alleged schemes

to defraud the United States through claims to government health care programs such as Medicare.

(Doc. 1). Plaintiffs contended that Defendant Tran was responsible for an astounding number of

inflated Medicare claims between 2011 and 2016, and was number one in the nation for the amount

collected from Medicare for nine different procedures and in the top 10 for 22 distinct CPT (current

procedural terminology) codes. In 2012 alone, Medicare paid Dr. Tran $7,777,110 for more than
Case 5:15-cv-00060-CEM-PRL Document 32 Filed 07/02/20 Page 2 of 9 PageID 216




84,305 procedures that he claimed he performed. (Doc. 23, p. 2). Ultimately, the parties reached a

settlement agreement and the Court dismissed the case with prejudice while retaining jurisdiction

to rule on motions for attorney’s fees and costs. (Doc. 20).

       Relators Green and Moore filed a motion seeking an award of attorney’s fees, costs, and

expenses. Relators seek reasonable fees of $182,700 and $1,438 in costs, and argue that such an

award is reasonable in light of the complexity and severity of the case, as well as the experience

and skill level of their counsel. (Doc. 23). Defendant, in turn, has not yet responded because he

contends that resolution of a discovery dispute is required before he files his response.

Consequently, the Court granted Defendant an extension to file his response until seven days from

the date the Court rules on the motion to compel. (Doc. 28).

       Defendant filed a motion to compel Plaintiff’s response to his discovery request seeking

“[a]ll your engagement letters and documents containing the terms of your agreement for fees or

legal services relating to this case.” (Doc. 29, p. 1). While Plaintiffs objected to this request,

following the parties’ good faith conferences, Plaintiffs did provide Defendant a redacted executed

fee agreement (Doc. 30-1). Meanwhile, Defendant has withdrawn its request for other documents

such as counsel’s contemporaneously recorded time records. (Doc. 29). And, Plaintiffs have

withdrawn their request for sanctions related to these issues and their request for an early resolution

to the reasonable rate issue. (Doc. 31).

       Accordingly, the issue that remains for resolution is Defendant’s motion to compel an

unredacted version of Plaintiffs’ fee agreement.

       II.     Legal Standards

       Generally, parties are entitled to discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case, considering

various factors. Fed. R. Civ. P. 26(b)(1). Under Rule 26, however, the Court has broad discretion

                                                 -2-
Case 5:15-cv-00060-CEM-PRL Document 32 Filed 07/02/20 Page 3 of 9 PageID 217




to limit the time, place, and manner of discovery as required “to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c). The

Court's exercise of discretion to appropriately fashion the scope and effect of discovery will be

sustained unless it abuses that discretion to the prejudice of a party. Amey, Inc. v. Gulf Abstract &

Title, Inc., 758 F.2d 1486, 1505 (11th Cir.1985); see also Moore v. Armour Pharm. Co., 927 F.2d

1194, 1197 (11th Cir.1991) (“The trial court...has wide discretion in setting the limits of discovery,

and its decisions will not be reversed unless a clearly erroneous principle of law is applied, or no

evidence rationally supports the decision.”).

       Relevancy and proportionality are the guiding principles: “Parties may obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense and proportional

to the needs of the case.” Fed. R. Civ. P. 26(b). In order to determine the scope of discovery the

Courts and the parties must consider and evaluate “the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.” Id. (“The parties and the court

have a collective responsibility to consider the proportionality of all discovery and consider it in

resolving discovery disputes.” Comment, 2015 Amendment).

       In order to frame and resolve a discovery dispute, it is essential to determine what the

purpose of the discovery is. Indeed, as the commentary to Rule 26 informs us, “[a] party claiming

that a request is important to resolve the issues should be able to explain the ways in which the

underlying information bears on the issues as that party understands them.” Id. Then, of course, it

is the “Court's responsibility, using all the information provided by the parties, . . . to consider




                                                -3-
Case 5:15-cv-00060-CEM-PRL Document 32 Filed 07/02/20 Page 4 of 9 PageID 218




these and all the other factors in reaching a case-specific determination of the appropriate scope of

discovery.” Id.

       III.       Discussion

       As set forth in their settlement agreement, the parties agree that the False Claims Act

requires Defendant to compensate Relators for all reasonable attorneys’ fees, costs, and expenses.

31 U.S.C. §3730(d)(1). Thus, the question is whether Defendant is entitled to an unredacted

version of Plaintiffs’ fee agreement with their counsel, and whether the unredacted portions of the

agreement are relevant to the claim for attorneys’ fees.

       To begin, it is worth noting that many of Defendant’s arguments in support of his motion

to compel have been rendered moot by Plaintiffs’ production of a redacted version of the fee

agreement. (Doc. 30-1). The redacted agreement reflects an attorney rate of $700 per hour, and

Plaintiffs have conceded that $700 per hour is a reasonable rate in this case. The remaining point

of contention, however, is that the document is redacted as to the percent of the qui tam share that

will be paid to Plaintiffs’ attorneys, as well as redacted portions entitled “Co-Relators Agreement

as to Sharing any Recovery,” and other provisions. (Doc. 30-1).

       Defendant contends that Plaintiffs should be required to produce the fee agreement so that

he can review it and then advance whatever good faith arguments he deems appropriate in the case.

(Doc. 29, p. 5). Defendant also contends that the total fees received by Relators’ counsel is relevant

to the Court’s lodestar determination of reasonable hours and reasonable rate, but does not specify

exactly how that information is relevant.

       In response, Plaintiffs argue that the redacted portions of the fee agreement are not relevant

to any issue in dispute. Plaintiffs rely on this Court’s detailed explanation and analysis of the

recovery and compensation scheme in the FCA, citing U.S. ex rel. Alderson v. Quorum Health

Grp., Inc., 171 F. Supp. 2d 1323, 1335 n. 35 (M.D. Fla. 2001). In U.S. ex rel. Alderson, Judge

                                                -4-
Case 5:15-cv-00060-CEM-PRL Document 32 Filed 07/02/20 Page 5 of 9 PageID 219




Merryday observed that the FCA’s intent is to provide abundant compensation “if a party recovers

abundantly,” and that “the law generally accepts contingent fees (and hybrid contingent and hourly

fees) as a tool that provides litigants access to the courts, unavailable by other means of

compensation.” Id. Indeed, the Court noted that contingent fees “offer an opportunity to proportion

risk and reward.” Id. Importantly, the Court stated:

               Of course, in FCA cases Congress has statutorily resolved to
               compensate a relator by resort to a percentage of the recovery and
               without reference to hourly compensation, actual costs, or prevailing
               market rates. A relator is at liberty to compensate his counsel in
               accord with the legislative framework of percentages. In other
               words, to obtain the necessary professional advice and assistance,
               Alderson remains free to distribute his recovery as he sees fit
               (subject to the lawyer's ethical obligations to charge a reasonable
               fee) and the matter is of no moment to the United States. In fact, the
               congressional scheme compensating relators by a range of
               percentages of the gross recovery inherently promotes
               compensation that exceeds normal market rates of compensation as
               measured by dollars per unit of time (usually per hour). Congress
               has judged that the public interest in detecting and defeating fraud
               in the payment of public money deserves and manifestly requires an
               abundant reward. Stated differently, in allowing for a percentage
               recovery and the consequent abundant reward to relators, Congress
               undoubtedly considered that accusations of large scale, systematic,
               public fraud often engender a highly motivated and especially
               aggressive defense, which exacts a heavy toll on accusers and their
               supporters. The FCA expresses Congress' understandable
               willingness to forbear between 15 and 25 cents per dollar of the
               recovery in order to reclaim a defendant's ill-gotten gain.

Id. Following this reasoning, Plaintiffs contend that the redacted portions of the fee agreement are

not relevant to the Court’s lodestar analysis.

       To be sure, none of the cases cited by Defendant involve attorney’s fee motions in FCA

actions, nor do they contemplate the unique compensation scheme of the FCA, as described by

this Court in U.S. ex rel. Alderson. Indeed, Defendant fails to cite any authority supporting the

proposition that a redacted copy of the fee agreement would be relevant to the attorneys’ fee

analysis in this case. Certainly, cases cited by Defendant support the proposition that the agreed

                                                 -5-
Case 5:15-cv-00060-CEM-PRL Document 32 Filed 07/02/20 Page 6 of 9 PageID 220




upon rate can be generally relevant (though not determinative) in a variety of types of cases in

determining the fee rate in the lodestar approach. See, e.g., Tire Kingdom, Inc. v. Morgan Tire &

Auto, Inc., 253 F.3d 1332, 1337 (11th Cir. 2001) (discussing the lodestar approach to an attorneys’

fee award in a Lanham Act case). See also OFS Fitel, LLC v. Epstein, Becker & Green, P.C., 549

F.3d 1344, 1367 (11th Cir. 2008) (affirming the dismissal of an attorney’s fees claim in an attorney

negligence case).

         Defendant also cites Southern District of Florida Local Rule 7.3(a)(4) which requires a

motion for attorneys’ fees to disclose the terms of any applicable fee agreement. Although that

rule is not binding on this Court, Plaintiffs have complied with the spirit of this rule by disclosing

the redacted copy of the agreement specifying a rate of $700 per hour. Defendant provides no

support for his contention that the redacted portions of the agreement (for example the percent of

the qui tam share that will be paid to Plaintiffs’ attorneys and the portion entitled “Co-Relators

Agreement as to Sharing any Recovery”) are relevant to the lodestar analysis pending before the

Court.

         To the contrary, Judge Merryday’s thoughtful analysis in U.S. ex rel. Alderson, 171 F.

Supp. 2d at 1335, suggests the redacted portions of the agreement are not relevant. Further, in U.S.

ex rel. Maxwell v. Kerr-McGee Oil & Gas Corp., 793 F. Supp. 2d 1260, 1264 (D. Colo. 2011), the

court expressly rejected the notion that the lodestar awarded should be reduced in light of a

contingency fee arrangement in FCA cases. The court unequivocally stated, “[t]he existence of a

contingent fee agreement between Maxwell and his counsel does not justify reducing the lodestar

amount of attorneys' fees owed by the Defendant under 31 U.S.C. § 3730(d)(2).” Id.

         Indeed, other courts have acknowledged the existence of fee arrangements in qui tam

litigation which allow lawyers to receive both a statutory fee and a contingency fee without offset.



                                                -6-
Case 5:15-cv-00060-CEM-PRL Document 32 Filed 07/02/20 Page 7 of 9 PageID 221




See e.g. United States ex rel. Lefan v. General Electric Co., 394 Fed.Appx. 265, 272 (6th Cir.2010)

(stating that an attorney’s contingency fee award was “in addition to” statutory attorney fees and

cost reimbursements); United States v. Cooper Health Sys., 940 F. Supp. 2d 208, 216 (D.N.J. 2013)

(finding “that the fee shifting provisions of the Federal False Claims Act do not prohibit an attorney

from receiving both statutory attorneys’ fees and a contingency fee.”); United States ex rel.

Poulton v. Anesthesia Associates of Burlington, Inc., 87 F.Supp.2d 351, 359 (D.Vt. 2000) (granting

an upward adjustment of lodestar under § 3730(d)(1) even though attorneys had “already recovered

handsomely through their contingency fee arrangement”); and United States ex rel. John Doe I v.

Pennsylvania Blue Shield, 54 F.Supp.2d 410, 413 (E.D.Pa.1999) (awarding statutory fees under §

3730(d)(1) even though relators had already paid a contingency).

        And, courts considering attorneys’ fees claims under other fee shifting statutes have come

to the same conclusion. See Venegas v. Mitchell, 495 U.S. 82, 90 (1990) (In the context of a §1988

case, observing that “[w]hat a plaintiff may be bound to pay and what an attorney is free to collect

under a fee agreement are not necessarily measured by the ‘reasonable attorney's fee’ that a

defendant must pay pursuant to a court order. Section 1988 itself does not interfere with the

enforceability of a contingent-fee contract.”).1

        Under Rule 26, the Court must consider whether the requested discovery is “relevant to

any party’s claim or defense and proportional to the needs of the case.” In the context presented




        1
            See also Quesada v. Thomason, 850 F.2d 537, 543 (9th Cir.1988) (stating that a defendant
obligated to pay fees under 42 U.S.C. § 1988 “should not benefit from the private [contingency fee]
agreement by being permitted to pay anything less than ... an otherwise reasonable lodestar fee”); Certain
v. Potter, 330 F.Supp.2d 576, 589 (M.D.N.C.2004) (“Defendant's argument that [Plaintiff's attorney] might
ultimately receive both the fee award and a contingency fee is not relevant to the question before this Court,
that is, the determination of the reasonable fee award that Defendant must pay to Plaintiff ....”). (emphasis
in original).


                                                    -7-
Case 5:15-cv-00060-CEM-PRL Document 32 Filed 07/02/20 Page 8 of 9 PageID 222




here, including the particular circumstances of this case in which Plaintiffs have already disclosed

the rate of $700 per hour, the undersigned finds that the unredacted version of the fee agreement

has little or no additional relevance to the Court’s pending lodestar analysis. Notably, Defendant

has identified no specific basis for its relevance. Rather, Defendant merely asserts that it “is

relevant and should be produced, so that Defendant can bring the proper arguments before the

Court for consideration.” Based on a review of the redacted agreement and the parties’ briefs, the

only arguments the Court can anticipate would be to argue for a reduction in the lodestar award

based upon compensation received via the contingency agreement provisions of the agreement. As

already observed, such arguments are unavailing and contrary to the policy of the FCA. Thus,

compelling production of an unredacted version of the fee agreement here would simply invite

unnecessary arguments that would be a waste of time and resources for all involved. In making

this determination, the undersigned has also considered how proportional the need of the requested

discovery is to the needs of the case here, where the requested attorney’s fees amount to $182,700

in a case involving many millions of dollars in alleged false claims.

       In light of the foregoing determination, the Court need not address Plaintiffs’ assertion of

privilege or work product, or the argument that such discovery is inappropriate or untimely at this

phase of the case.




                                                -8-
Case 5:15-cv-00060-CEM-PRL Document 32 Filed 07/02/20 Page 9 of 9 PageID 223




       IV.     Conclusion

       For the reasons explained above, Defendant’s motion to compel (Doc. 29) is denied. Within

seven days of the entry date of this Order, Defendant shall file a response to Plaintiffs’ motion for

attorneys’ fees.

       DONE and ORDERED in Ocala, Florida on July 2, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                -9-
